UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                                  No. 98-50937



UNITED STATES OF AMERICA,
                                                               Plaintiff-Appellee,
                                     versus

CARLOS SANCHEZ-DOMINGUEZ and
OMAR PRIETO-TREVIZO,
                                                          Defendants-Appellants.



                  Appeal from the United States District Court
                      for the Western District of Texas
                                (P-97-CR-232-3)


                                  July 15, 1999
Before POLITZ, JOLLY, and DUHÉ, Circuit Judges.

PER CURIAM:*
      Carlos Sanchez-Dominguez and Omar Prieto-Trevizo appeal their

convictions for importation and possession with intent to distribute marihuana,

challenging the sufficiency of the evidence, denials of motions to suppress the

marihuana seized and certain post-arrest statements, and the jury charge on aiding
and abetting. Having considered the briefs and oral arguments of counsel and

      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
pertinent parts of the record, and finding no reversible error, the convictions and
sentences are AFFIRMED.